Citation Nr: 1716109	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right tympanic membrane perforation.  

2.  Entitlement to service connection for a right tympanic membrane perforation.

3.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1964; from January 1965 to January 1968; and from September 1990 to July 1991.  He had additional duty with the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) which determined that new and material evidence had not been received to reopen a claim for service connection for right ear tympanic membrane perforation and denied a compensable rating for bilateral sensorineural hearing loss.  In July 2016, the RO determined that new and material evidence had been received to reopen the claim for service connection for right ear tympanic membrane perforation and denied the claim.  The Veteran appeared at a March 2017 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The Board is required to consider the question of whether new and material evidence has been received to reopen a claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The claim for increased rating for bilateral hearing loss is remanded to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  An April 1980 rating decision denied service connection for right ear tympanic membrane perforation.  The Veteran did not submit a timely notice of disagreement and the April 1980 rating decision denying service connection for right ear tympanic membrane perforation is final.  

2.  The evidence received since the April 1980 rating decision is new and material.  

3.  Post-operative right tympanic membrane perforation residuals were initially manifested during active service.  


CONCLUSIONS OF LAW

1.  The April 1980 rating decision denying service connection for right ear tympanic membrane perforation is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  

2.  New and material evidence to reopen the claim of entitlement to service connection for right ear tympanic membrane perforation has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).  

3.  The criteria for service connection for post-operative right ear tympanic membrane perforation residuals are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error where a notice of disagreement or material evidence was not received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.300, 20.1103 (2016).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  

An April 1980 rating decision denied service connection for right ear tympanic membrane perforation based on a finding that the disability occurred before service and was not aggravated by service.  The Veteran was informed in writing of that decision and his appellate rights in April 1980.  He did not submit a timely notice of disagreement with the April 1980 rating decision or submit material evidence within one year of that decision.  

The evidence considered in reaching the April 1980 rating decision included service medical records and VA medical records.  A January 1980 Request for Information, VA Form 21-3101, reported that there were no enlistment or discharge examination available.  A March 1965 Army hospital summary states that the Veteran presented a history of a pre-service perforated right tympanic membrane due to chronic ear infection which he had informed the examiners of at the time of his enlistment.  He subsequently underwent a 1961 skin graft myringoplasty to repair the perforated eardrum while in the Air Force.  He thereafter developed an infection in the right ear which again perforated the tympanic membrane.  The Veteran was diagnosed with "otitis media, chronic, right ear, organism undetermined; LD [line of duty]: Yes, EPTS [existed prior to service] aggravated by service" and "perforation of tympanic membrane, anterior inferior, right ear, secondary to dg. [diagnosis] #1 LD [line of duty]: Yes, EPTS [existed prior to service] aggravated by service."  

New and material evidence pertaining to the issue of service connection for right ear tympanic membrane perforation was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 1980 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b) (2016).  

The additional evidence received since the April 1980 rating decision includes VA examination and medical records, private clinical documentation, the transcript of the March 2017 Board hearing, and written statements from the Veteran.  At the Board hearing, the accredited representative stated that the Veteran had served as a policeman in the Air Force; spent most of his time around jet aircraft in close proximity to the engines; and the afterburners "directly hit the ear" and "affected the eardrum."  

The Board finds that the March 2017 Board hearing transcript is of such significance that it raises a reasonable possibility of substantiating the claim.  As new and material evidence has been received, the claim of entitlement to service connection for right ear tympanic membrane perforation is reopened.  



Service Connection

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.30 4 (2016).  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The regulation provides expressly that the term noted denotes only such conditions as are recorded in the examination reports and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2016).  Crowe v. Brown, 7 Vet. App. 238 (1994); Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If that burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The report of the physical examination for service entrance associated with the Veteran first period of active service in the Air Force from September 1960 to September 1964 is not of record.  A January 1980 Request for Information, VA Form 21-3101, reports that there were no enlistment or discharge examinations available.  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody.  Lee v. Brown, 10 Vet. App. 336 (1997).  The Board will therefore presume both that the Veteran was provided a physical examination prior to entrance into his first period of active service and no right tympanic membrane perforation was identified at that examination.  Accordingly, the presumption of soundness with regard to a right ear tympanic membrane perforation attaches.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

It is next necessary to determine if the presumption of soundness is rebutted.  The existing service medical records indicate that the Veteran was seen for right ear tympanic membrane complaints on multiple occasions.  An August 1964 Air Force ENT evaluation stated that the Veteran had right ear otitis media and a perforated eardrum at the age of fourteen.  He underwent a January 1962 in-service post-auricular skin graft to patch a dry perforation involving the right eardrum.  The graft "apparently took."  He experienced "some cracking and unusual sounds in his right ear" after diving while swimming "several months ago;" and the right ear "ran off and on since that time."  On examination of the right ear, the Veteran exhibited a defect inferiorly where the skin graft has become detached from the surrounding drum representing a central type perforation.  An impression of "chronic otitis media, right, not service-connected, existed prior to service present status, exacerbation with partial detachment of myringoplasty graft" was provided.  

A March 1965 Army hospital summary states that the Veteran presented a history of a pre-service perforated right tympanic membrane due to chronic ear infection which he informed the examiners of at the time of his enlistment.  He subsequently underwent a 1961 skin graft myringoplasty to repair the perforated eardrum while in the Air Force.  Thereafter, he developed an infection in the right ear which again perforated the tympanic membrane.  The Veteran was diagnosed with "otitis media, chronic, right ear, organism undetermined; LD [line of duty]: Yes, EPTS [existed prior to service] aggravated by service" and "perforation of tympanic membrane, anterior inferior, right ear, secondary to dg. [diagnosis] #1 LD [line of duty]: Yes, EPTS [existed prior to service] aggravated by service."  

A June 1967 Air Force hospital summary indicates that the Veteran was diagnosed with chronic right otitis media and a non-traumatic right tympanic membrane perforation.  He subsequently underwent a Type I fascia tympanoplasty.  

The report of a July 2016 VA ear examination states that the Veteran was diagnosed with post-operative right ear tympanic membrane perforation residuals.

The Board notes that the record is devoid of clear and unmistakable evidence showing that a recurrent right tympanic membrane disability both pre-existed service and was not aggravated by active service.  There is no evidence of any pre-service right tympanic membrane disability except for the Veteran's subjective history.  The Veteran experienced multiple episodes of right ear otitis media and underwent two in-service tympanic membrane repairs.  Treating military medical personnel determined that the Veteran's right ear otitis media and associated tympanic membrane perforation had both existed prior to service and been aggravated during service.  Therefore, the Board finds that the presumption of soundness as to a recurrent right tympanic membrane disability has not been rebutted.  

The Veteran was diagnosed during active service with right ear otitis media and an associated right ear tympanic membrane perforation.  He underwent two in-service surgical procedures to repair the perforation including a June 1967 right tympanoplasty.  At the most recent VA examination of record, the Veteran was diagnosed with post-operative right ear tympanic membrane perforation residuals.  

Accordingly, the Board finds the evidence is in at least equipoise as to whether the Veteran's current right ear tympanic membrane disability originated during active service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for post-operative right ear tympanic membrane perforation residuals is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  
ORDER

New and material evidence having been received, the claim for service connection for right ear tympanic membrane perforation is reopened.  

Entitlement to service connection for post-operative right ear tympanic membrane perforation residuals is granted.  


REMAND

The Veteran asserts that a compensable rating is warranted for bilateral sensorineural hearing loss disability as his hearing loss has increased in severity since the last VA audiological evaluation.  

At the March 2017 Board hearing, the Veteran testified that he had an appointment at a VA medical facility the day following the hearing to check his hearing acuity and prescribed hearing aids.  Clinical documentation of that evaluation is not of record.  Clinical documentation dated after April 2012 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran further testified at the Board hearing that his hearing loss disability had worsened and requested that he be provided an additional VA audiological examination.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).   When VA provides an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the reported worsening of the hearing loss disability, the Board finds that further VA audiological evaluation is necessary to adequately resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all treatment of bilateral sensorineural hearing loss since April 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after April 2012.  

3.  Schedule the Veteran for a VA audiological evaluation in order to determine the current nature and severity of bilateral sensorineural hearing loss.  The examiner must review the record and should note that review in the report.  The examiner should express an opinion as to the impact of bilateral hearing loss disability on the Veteran's daily activities and vocational pursuits.  A rationale for all opinions should be provided.  

4.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


